SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

353
CA 11-01911
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


IN RE: EIGHTH JUDICIAL DISTRICT ASBESTOS
LITIGATION.
----------------------------------------------
LINDA FISCHER, AS EXECUTOR OF THE ESTATE OF
ROBERT A. FREIHEIT, DECEASED,                                    ORDER
PLAINTIFF-RESPONDENT,

                      V

AMERICAN PREMIUM UNDERWRITERS, INC., FORMERLY
KNOWN AS THE PENN CENTRAL CORPORATION, ET AL.,
DEFENDANTS,
AND KOHLER CO., DEFENDANT-APPELLANT.


HOAGLAND, LONGO, MORAN, DUNST & DOUKAS, LLP, NEW YORK CITY (WENDY R.
KAGAN OF COUNSEL), FOR DEFENDANT-APPELLANT.

LIPSITZ & PONTERIO, LLC, BUFFALO (DENNIS P. HARLOW OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John P.
Lane, J.H.O.), entered January 4, 2011. The order denied the motion
of defendant Kohler Co. for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court